            Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21USDC
                                                              PageSDNY
                                                                   1 of 10
                                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                     DOC #:
                                                                                  DATE FILED: 6/15/2021
ANGELA KYLE,

                              Plaintiff,                    Civil Action No.: 21-CV-1538-GHW

                     - v. -                                 STIPULATED CONFIDENTIALITY
                                                            AGREEMENT AND PROTECTIVE
GYRO & DENTSU AEGIS NETWORK,                                ORDER

                              Defendants.



GREGORY H. WOODS, District Judge:

         WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,

 a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

 Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information

 that they may need to disclose in connection with discovery in this action;

         WHEREAS, the Parties, through counsel, agree to the following terms; and

         WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

 confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

 servants, employees, and attorneys, any other person in active concert or participation with any of

 the foregoing, and all other persons with actual notice of this Order will adhere to the following

 terms, upon pain of contempt:

                    1.         With respect to “Discovery Material” (i.e., information of any kind produced

 or disclosed in the course of discovery in this action) that a person has designated as “Confidential”

 pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

 Material      to        anyone            else   except    as     expressly     permitted      hereunder:
         Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 2 of 10



                2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without limitation

                        profitability reports or estimates, percentage fees, design fees, royalty rates,

                        minimum guarantee payments, sales reports, and sale margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development information,

                        current or prospective client information, or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual; or

                (e)     any other category of information given confidential status by this Court

                        after the date of this Order.

                3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

redacted.

                4.         A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all



                                                     2
          Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 3 of 10



 counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

 and lines of the transcript that are to be designated “Confidential,” in which case all counsel

 receiving the transcript will be responsible for marking the copies of the designated transcript in

 their possession or under their control as directed by the Producing Party or that person’s counsel.

 During the 30-day period following a deposition, all Parties will treat the entire deposition

 transcript as if it had been designated Confidential.

                 5.         If at any time before the termination of this action a Producing Party

 realizes that it should have designated as Confidential some portion(s) of Discovery Material that it

 previously produced without limitation, the Producing Party may so designate such material by

 notifying all Parties in writing.    Thereafter, all persons subject to this Order will treat such

 designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

 shall provide each other Party with replacement versions of such Discovery Material that bears the

 “Confidential” designation within two business days of providing such notice.

                 6.        Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

 evidence.

                7.      With regard to inadvertent disclosures of any documents or other information

that constitute privileged or protected materials (“Privileged Materials”):

                        (a) The inadvertent production or disclosure of any Privileged Materials

protected by attorney-client privilege, the work-product doctrine, a joint-defense privilege, or any

applicable privilege, immunity, or protective doctrine (collectively, “Privilege”) shall not constitute, or

be considered a factor suggesting, a waiver or impairment of any claims of such Privilege. In the

event of an inadvertent production or disclosure, the Producing Party may provide written notice that

Privileged Materials have been inadvertently produced or disclosed. Within 7 days of receipt of such
                                                     3
          Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 4 of 10



notice, any person that has received such Privileged Materials shall return to the Producing Party all

such material and copies thereof in its possession and will make reasonable efforts to reclaims and

return all such material.

                        (b) Any party receiving materials that, on their face, appear to be covered by a

Privilege, shall provide prompt notice of the disclosure to the Producing Party to afford the

Producing Party the opportunity to designate the materials as inadvertently produced Privileged

Materials subject to the claw-back provision in Section 7(a).

                 8.                   Where a Producing Party has designated Discovery Material as

 Confidential, other persons subject to this Order may disclose such information only to the

 following persons:

                 (a)        the Parties to this action, their insurers, and counsel to their insurers;

                 (b)        counsel retained specifically for this action, including any paralegal,

                            clerical, or other assistant that such outside counsel employs and assigns to

                            this matter;(c) outside vendors or service providers (such as copy-service

                            providers and document-management consultants) that counsel hire and

                            assign to this matter;

                 (d)        any mediator or arbitrator that the Parties engage in this matter or that this

                            Court appoints, provided such person has first executed a Non-Disclosure

                            Agreement in the form annexed as Exhibit A hereto;

                 (e)        as to any document, its author, its addressee, and any other person indicated

                            on the face of the document as having received a copy;

                 (f)        any witness who counsel for a Party in good faith believes may be called to

                            testify at trial or deposition in this action, provided such person has first

                            executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                            hereto;

                                                        4
        Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 5 of 10



              (g)     any person a Party retains to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form annexed

                      as Exhibit A hereto;

              (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

              (i)     this Court, including any appellate court, its support personnel, and court

                      reporters.

              9.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 8(d), 8(f), or 8(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must




                                                 5
         Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 6 of 10



retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion of

the case, whichever comes first.

                10.       This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to afford

confidential treatment to any Discovery Material designated as Confidential hereunder. All persons

are placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to

any Discovery Material introduced into evidence at trial, even if such material has previously been

sealed or designated as Confidential.

                11.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the

Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in Civil Cases,

any Party that seeks to file Confidential Discovery Material under seal must file an application and

supporting declaration justifying—on a particularized basis—the sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on the

record findings . . . demonstrating that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).




                                                    6
          Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 7 of 10



                 12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(C) of the Court’s Individual Practices.

                 13.        Any Party who requests additional limits on disclosure (such as “attorneys’

 eyes only” in extraordinary circumstances), may at any time before the trial of this action serve upon

 counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

 If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

 dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in

 Civil Cases.

                 14.     Recipients of Confidential Discovery Material under this Order may use such

 material solely for the prosecution and defense of this action and any appeals thereto, and not for

 any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

 will affect or restrict the rights of any Party with respect to its own documents or information

 produced in this action.

                 15.           Nothing in this Order will prevent any Party from producing any

 Confidential Discovery Material in its possession in response to a lawful subpoena or other

 compulsory process, or if required to produce by law or by any government agency having

 jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

 reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

 any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

 compliance with the subpoena, other compulsory process, or other legal notice if the Producing

 Party deems it appropriate to do so.



                                                    7
         Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 8 of 10



                16.          Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

                17.      Within 60 days of the final disposition of this action—including all appeals—

all recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all pleadings,

motion papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work

product, even if such materials contain Confidential Discovery Material. Any such archival copies

that contain or constitute Confidential Discovery Material remain subject to this Order.

                18.      This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.




                                                    8
         Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 9 of 10




               19.       This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



SO STIPULATED AND AGREED.
Dated:   June 14, 2021
STOLL, GLICKMAN & BELLINA, LLP                                   COZEN O’CONNOR

_______/s/______________                                         _________/s/____________
Rita Sethi, Esq.                                                 Jennifer Queliz, Esq.
Attorneys for Plaintiff                                          Attorneys for Defendant
300 Cadman Plaza West                                            3 WTC, 175 Greenwich Street,
12th Floor                                                       55th floor
Brooklyn, NY 11201                                               New York, NY 10007


                                                               SO ORDERED.


Dated: June 15, 2021
New York, New York

                                                               GREGORY H. WOODS
                                                               United States District Judge




                                                    9
         Case 1:21-cv-01538-GHW Document 23 Filed 06/15/21 Page 10 of 10

          Exhibit A to Stipulated Confidentiality Agreement and Protective Order


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELA KYLE,

                             Plaintiff,
                                                      Civil Action No.: 21-CV-1538-GHW
                    - v. -
                                                      NON-DISCLOSURE AGREEMENT
GYRO & DENTSU AEGIS NETWORK,

                             Defendants.



               I,                                               , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



                                                      Name:
                                                      Date:




                                                  1
